Citation Nr: 0930147	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-27 201	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
colchicine neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran in this case had active service from March 1951 
to March 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

As will be explained below, the Board has been informed of 
the Veteran's death.  His appeal does not survive him and 
accordingly it will be dismissed.


FINDING OF FACT

On October 27, 2008, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Lincoln, Nebraska, 
that the Veteran died in September 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


